Citation Nr: 1753853	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  10-07 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for traumatic brain injury (TBI) with headaches.

2.  Entitlement to a rating in excess of 30 percent for generalized anxiety disorder.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active military service from December 1965 to November 1967.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In a January 2012 decision, the Board granted an earlier effective date of December 1, 1967, for the award of service connection for TBI with headaches.  The issues of entitlement to an initial rating in excess of 10 percent for TBI with headaches, the issue of entitlement to a rating in excess of 30 percent for generalized anxiety disorder, and the issue of entitlement to TDIU were remanded for additional evidentiary development.

While the matter was in remand status, in a January 2014 rating decision, the RO effectuated the Board's January 2012 decision awarding an effective date of December 1, 1967, for the award of service connection for TBI with headaches.  The RO assigned an initial 10 percent rating for that disability from the effective date of the award of service connection.  


FINDINGS OF FACT

1.  Prior to October 23, 2008, the Veteran's TBI was manifested by purely subjective complaints such as headaches; there was no evidence of a purely neurological disability, such as hemiplegia, epileptiform seizures or facial nerve paralysis. 

2.  From October 23, 2008 forward, the Veteran's TBI has been manifested by, at most, headaches with characteristic prostrating attacks averaging one in two months; anger management issues; and three or more subjective symptoms that mildly interfere with work, including intermittent dizziness, mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light; resulting in no greater than mild (Level 1) impairment of any subjective symptoms or neurobehavioral effects.  

3.  The Veteran's generalized anxiety disorder symptoms result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

4.  The Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent prior to October 23, 2008, for TBI with headaches have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8045 (as in effect prior to October 23, 2008).

2.  The criteria for a rating in excess of 10 percent from October 23, 2008, for TBI with headaches have not be met.  38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2017). 

3.  The criteria for a rating in excess of 30 percent for generalized anxiety disorder have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.130, Diagnostic Code 9400 (2017).

4.  The criteria for a total rating based on individual unemployability due to service-connected disability (TDIU) have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Increased ratings.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, and the evaluation of the same manifestation under different diagnoses, are to be avoided.  38 C.F.R. § 4.14.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



A.  TBI with headaches.

The Veteran's service-connected TBI with headaches is rated under 38 C.F.R. 4.124a, Diagnostic Code 8045.  During the pendency of the claim, VA amended these criteria, effective October 23, 2008.  See 73 Fed. Reg. 54,693 (2008); 38 C.F.R. § 4.124, Note (5).  For claims such as this one, a veteran is to be rated under the old criteria for any periods prior to October 23, 2008, but under either the new criteria or the old criteria, whichever are more favorable, for any period beginning on October 23, 2008.  See VBA Fast Letter 8-36 (October 24, 2008).

Prior to the amendments, Diagnostic Code 8045 provided that purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, were to be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8911).  Purely subjective complaints such as headaches, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, would be rated as 10 percent and no more under Diagnostic Code 9304.  This 10 percent rating was not to be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 were not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective prior to October 23, 2008). 

Revised Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code:  Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. 

Evaluation of Cognitive Impairment and Subjective Symptoms:  The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100 percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3):  "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4):  The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

Note (5):  A veteran whose residuals of TBI are rated under a version of § 4.124a, Diagnostic Code 8045, in effect before October 23, 2008, may request review under Diagnostic Code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under Diagnostic Code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR 3.114, if applicable.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008).

In addition to the rating criteria pertaining to TBI, Diagnostic Code 8100 provides that migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated as 10 percent disabling.  Characteristic prostrating attacks occurring on an average once a month over the last several months are rated as 30 percent disabling.  Migraine headaches manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrants a 50 percent disability rating.  Migraine headaches with less frequent attacks are rated as noncompensable.  38 C.F.R. Â§ 4.124a, Diagnostic Code 8100. 

The rating criteria do not define "prostrating," nor has the Court.  See Fenderson v. West, 12 Vet. App. 119 (1999) (quoting Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  According to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

Turning to the evidence of record, the Veteran service treatment records indicate that he sustained a head injury in May 1966 during an initial parachute jump.  He was unconscious for about an hour and afterward complained of diplopia and mild tension headaches.  Skull films were normal.  There were no abnormal organic neurological findings, but the Veteran was permanently disqualified from airborne training.  Separation examination was essentially negative but the Veteran complained of eye trouble.

In pertinent part, the post-service records on appeal include a January 1968 psychiatric examination report which reflected that the Veteran complained of headaches.  The medical history portion of the January 1968 VA examination also noted the Veteran's history of in-service head injury, and indicated that the Veteran had complained of monthly episodes of cephalea (headaches) over the periorbicular region.  A "rule out" diagnosis of peripheric neuritis (posttraumatic) on the left frontal region with migraine equivalent headaches was rendered.  A diagnosis of moderate anxiety reaction was indicated.

In December 1972, the appellant again underwent psychiatric evaluation.  The examiner noted the previous psychiatric evaluation in January 1968 had showed a diagnosis of moderate anxiety reaction.  It was noted that the appellant has been able to study business administration and earn a B.B.A.  His complaints were hyperhidrosis and fine tremor of fingers, which he felt hindered him in accepting any office job.  He was motivated for treatment and showed good personal hygiene.  He was attentive and cooperative, polite and friendly, with good eye contact.  His voice was normal in pitch, speech was good in Spanish as well as English.  General mood was anxious, affect was appropriate.  Psycho-motor activities were normal, stream of thought was normal in rate and the quality of his verbal productions were also relevant and coherent.  Thinking was logical and realistic, content of thought revealed no gross psychopathology, but anxiety was present moderate in degree.  The appellant indicated that he felt insecure and inadequate due to his increase perspiration, mainly of the palms.  He reported having heavy dreams and waking up jumpy.  The attacks of headache, which bothered him in earlier time, were fading away.  Sensorium was clear and he was well oriented and with satisfactory memory, good mental grasp, and unimpaired intellectual functioning.  Insight was quite superficial and judgment was preserved.  The Veteran was diagnosed with anxiety neurosis, chronic.  The disability was indicated to be mild to moderate.

The Veteran underwent a January 2005 psychiatric VA examination.  The Veteran's claims file was reviewed in connection with the examination and report.  The Veteran reported that he had had a parachute accident in service, hitting his left eye, sustaining loss of consciousness, and having double vision.  He indicated that the double vision had resolved three weeks after the accident.  On examination, the Veteran was clean, adequately dressed and groomed, and alert and oriented times three.  His mood was anxious, his affect was constricted, his attention was good, his concentration was good, his memory was good, and his speech was clear and coherent.  The Veteran was not hallucinating, and he was not suicidal nor homicidal.  His insight and judgment were fair and he exhibited fair impulse control.  There was no impairment of thought processes or communications, and no delusions or hallucinations were described.  There was no inappropriate behavior and the Veteran kept up his personal hygiene.  He was oriented and had no memory loss.  He was anxious, but offered no other complaint.  The Veteran was diagnosed with generalized anxiety disorder and assigned a GAF score of 70.

In March 2009, the Veteran was afforded a VA TBI examination.  The Veteran's claims file was reviewed in connection with the examination and report.  The Veteran's in-service accident was noted and his medical history was set out.  The Veteran's problem was indicated to be TBI and headaches with onset of 1966.  Course was indicated to be progressively worse.  There was no history of dizziness or vertigo, seizures, balance and coordination, pain, autonomic dysfunction, numbness, paresthesias, or other sensory changes, weakness or paralysis, mobility problems, sleep disturbance, fatigue, malaise, memory impairment, other cognitive symptoms, neurobehavioral change, bowel problems, bladder problems, erectile dysfunction, hearing loss, tinnitus, hypersensitivity to light or sound, vision problems, speech or swallowing difficulty, or endocrine dysfunction.  The Veteran was noted to have headaches "one Q 2 months, moderate intensity, last several hours, migraine type."  Reflex and motor examination was normal and muscle tone was normal.  There was no muscle atrophy and no physical findings of autonomic nervous system impairment, gait abnormalities, imbalance or tremors, muscle atrophy or loss of muscle tone spasticity or rigidity, fasciculations, cranial nerve dysfunction, hearing problems, endocrine dysfunction, skin breakdown, vision problems, cognitive impairment, psychiatric manifestations, or other abnormalities.  The Veteran was diagnosed with mild traumatic brain injury confirmed on service treatment records during military service.  The examiner noted that service treatment records were silent for headaches, but that the Veteran claimed them in 1968 after being discharged from service.  The examiner stated that there was no further evidence of headaches treatment or complaints until 2006.

The Veteran was also afforded a VA psychiatric examination in March 2009.  The Veteran's claims file was reviewed in connection with the examination and report.  The Veteran reported irritability and anger episodes with verbal insults and withdrawal from the person or situation when exposed to these situations.  The Veteran reported sleep difficulties and frequent awakenings two to three days a week of moderate severity.  The Veteran also reported memory deficit in matters such as forgetting where he put is keys and personal matters.  These were described as severe dating from approximately five years prior to the examination.  Upon examination, the Veteran was clean and casually dressed.  Psychomotor activity and speech were unremarkable, attitude was irritable and affect was appropriate.  The Veteran attention was indicated to be intact and his orientation was intact as to person, time, and place.  His thought process and content was unremarkable and the Veteran was noted to have no delusions.  He was indicated to understand the outcome of his behavior and was of average intelligence.  The Veteran partially understood that he had a problem.  The Veteran was indicated to have sleep impairment that interfered with daily activity, causing irritability the next day.  The Veteran had no hallucinations, inappropriate behavior, obsessive or ritualistic behavior, panic attacks, or homicidal or suicidal thoughts.  His impulse control was fair and he was able to maintain minimum personal hygiene.  There were no problems with activities of daily living and remote, recent, and immediate memory was normal.  The Veteran was not currently employed, but not retired.  He had been unemployed since 2003.  The Veteran reported that he was fired allegedly due to poor performance and acting aggressively towards employees.  He contends that this was due to his mental disorder.  The Veteran was diagnosed with generalized anxiety disorder and assigned a GAF score of 60.  The examiner found that there was not a total occupational and social impairment due to mental disorder signs and symptoms.  The examiner found that mental disorder signs and symptoms resulted in deficiencies in judgment, thinking, family relations, work, mood or school.  In this regard, the examiner singled out irritability with anger outbursts and the need for instant gratification and poor control of impulses, annoyance with his wife's decisions and over protection, and separation from work in 2003 due to aggressive behavior.  The Veteran's mood was anxious and depressed.

In March 2009, the Veteran underwent an eye examination.  The Veteran had complaints of occasional blurred vision left eye since 2003 associated with headaches.  There was no diplopia.  Diagnoses included refractive error (hypermetropia astigmatism presbyopia), blepharitis, bilateral incipient senile cataracts, and no diplopia. The examiner stated that loss of vision was caused by or a result of his refractive error and his symptoms by the blepharitis.

The Veteran was seen in April 2009 for a private neuropsychiatric  evaluation.  The Veteran had complaints of memory and irritability issues.  Complaints of cognitive difficulties started gradually over a year prior and were noted to have worsened over time.  The Veteran was described as fully functional in activities of daily living.  At home, the Veteran's spouse reported that the Veteran cooked and watched TV.  The Veteran was noted to go to the supermarket, play dominoes with his friends, go fishing, and was active in his church.  He also worked voluntarily as the manager of a retirement center.  The Veteran reported history of head trauma with loss of consciousness lasting 4-6 hours when he had a parachute accident in 1966 and had to be hospitalized for an unspecified amount of time.  He added that as a result of this incident he was confused and disoriented, suffered from dizziness and sensitivity to light and sound for over a month.  Although these symptoms resolved, he also reported that he suffered headaches and irritability that he claimed have lasted to this day.  Upon examination, the Veteran moved with ease.  No tremors were noted and he used glasses.  There were no auditory limitations and visual contact was adequate.  Speech was adequate and thought was organized.  Affective expression was generally happy, although he seemed somewhat nervous.  The Veteran was alert and generally attentive and he understood the reason for referral and offered informed consent and provided authorization for collateral interview.  He was easily able to understand and follow instructions, not often requiring repetition.  He seemed unsettled towards some tasks, but was nonetheless fast and persistent.  The Veteran was fully cooperative and effortful.  Testing indicated that the Veteran was in the normal cognitive function range.  Performance in a self-administered multiple-choice verbal intelligence test was bright average, suggesting relatively well-preserved higher cognitive functions.  Some issues in memory were noted and confrontation naming was below expectancy. Visual/motor processing speed was normal.  Results revealed the presence of significant emotional disturbance, particularly related to somatic complaints.  There were no depressive symptoms.  In sum, available test results showed adequate attention, psychomotor, speed, abstract reasoning, visuospatial skills, semantic word fluency, learning and delayed recall for words stories and figures, as well as adequate set-shifting skills, all of which were not consistent with early symptoms of dementia.  Therefore deficits experienced seemed to be rather related to normal aging or could also be explained by emotional symptoms.  However, the Veteran showed moderate impairment in delayed recognition and phonemic word fluency, as well as naming difficulties all of which raised concern about a possible process of cognitive deterioration not entirely related to normal aging or emotional symptoms, although they could also be related to these.

A November 2015 private neuropsychiatric evaluation indicated possible very mild dementia, possibly Alzheimer's.  The associated MRI indicated small vessel disease of the brain.

In May 2016, the Veteran was afforded additional VA examinations for TBI an anxiety.  The Veteran's claims file was reviewed in connection with the examination and report. 

In the TBI examination, the Veteran was noted to have traumatic brain injury and headaches.  There were no complaints of impairment of memory, attention, concentration, or executive functions.  Judgment was normal, social interaction was routinely appropriate, the Veteran was always oriented to person, time, place, and situation, and motor activity was normal.  Visual spatial orientation was also normal.  Subjective symptoms (that do not interfere with work; instrumental activities of daily living; or work, family or other close relationships) were indicated to be mild or occasional headaches and mild anxiety.   Neurobehavioral effects (that do not interfere with workplace interaction or social interaction) were indicated to be that the Veteran had to take anger management sessions.  The Veteran was able to communicate by spoken and written language (expressive communication) and to comprehend spoken and written language.  Consciousness was normal.  Subjective symptoms or any mental, physical or neurological conditions or residuals attributable to a TBI was indicated to be headaches, including migraine headaches.  There were no other pertinent physical findings, complications, conditions, signs or symptoms related to any conditions listed in the diagnosis section.  Neuropsychological testing from an April 2016 private evaluation was indicated to show early dementia changes.  MRI dated in November 2015 noted small vessel disease of the brain.  There were no other significant diagnostic test findings and/or results.  The Veteran's residual conditions attributable to a traumatic brain injury did not impact his ability to work.  The examiner reported that the Veteran worked as paint sales manager, never produced absenteeism, but at times he had quit the work premises due to the headaches.  There were no cognitive or neurobehavioral effects that could interfere with his job performance. 

The May 2016 VA psychiatric examination diagnosed generalized anxiety disorder.  Symptoms were excessive anxiety and worry (apprehensive expectation), including restlessness or feeling keyed up or on edge, being easily fatigued, difficulty concentrating or mind going blank, irritability, muscle tension, and sleep disturbance.  The Veteran was also noted to have TBI with reported symptoms of headaches, confusion, lightheadedness, dizziness, blurred vision, ringing in the ears, tiredness or sleepiness, a bad taste in the mouth, a change in sleep habits, behavior or mood changes, trouble with memory, concentration, attention, or thinking, loss of consciousness lasting a few seconds to minutes, sensitivity to light or sound, and nausea or vomiting.  Despite the Veteran's reported symptoms, the examiner noted that the parallel neurological examination in connection with the Veteran's service-connected TBI only found headaches at the main symptom of TBI in the Veteran.  It was noted that the reported symptoms related to the Veteran diagnosed psychiatric disorder were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  The Veteran was noted to have gaps in memory, mainly of names, and inability to make abstract interpretations of information.  On examination, the Veteran was noted to have adequate hygiene.  He was appropriately dressed, cooperative, and friendly but not overfamiliar.  He was not guarded, angry, suspicious, manipulative, or apathetic.  He had normal gait and coordination and no rapid movements, tics, mannerisms, psychomotor agitation, psychomotor retardation, hand tremors, head tremors nor dyskinesia.  Thought processes were coherent, logical and the Veteran had no loose associations, circumstantial thinking, pressure of speech, poverty of speech, blocking, flight of ideas, perseveration, echolalia, nor negativism.  Thought content had no grandiose delusions, delusions of guilt, obsessions, compulsions, phobias, feelings of guilt, self-harm ideas, no suicidal ideas, no suicidal plan, no ideas of worthlessness nor hopelessness.  Mood was not depressed, dysphoric, anxious, euphoric, irritable, elated nor grandiose.  Affect had wide range, was stable, and was normal not blunted nor flat.  The Veteran was appropriate to ideation and the Veteran had no auditory illusions, visual illusions, auditory hallucinations, visual hallucinations, tactile hallucinations, formications, command auditory hallucinations, hearing a conversing voice, and no depersonalization.  The Veteran was oriented to time, place and person and not over sedated nor stuperous.  The Veteran had excellent attention span, was not easily distractible nor inattentive, and his memory for most immediate, recent and remote events was well preserved.  Memory for names was mildly impaired.  The Veteran had poor ability for abstract thinking.  He made literal, not abstract interpretations of proverbs he was familiar with.  Abstract judgement by testing was good and practical judgement according to history was good.  Insight was good and the Veteran was able to discuss probable causes or stressors associated to a mental disorder.  In the interviewer's opinion, the information that the Veteran provided was not significantly distorted by misrepresentation.  

1.  Period prior to October 23, 2008

Having carefully considered the Veteran's contentions in light of the evidence recorded and the applicable law, the Board finds that the criteria for a rating in excess of 10 percent were not met prior to October 23, 2008. 

As noted above, prior to October 23, 2008, Diagnostic Code 8045 provided that purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, were to be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8911).  Purely subjective complaints such as headaches, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, were to be rated 10 percent and no more under Diagnostic Code 9304.  This 10 percent rating could not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 were not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective prior to October 23, 2008).

Based on a review of the record, the Board finds that there is no probative evidence of purely neurological disabilities associated with the appellant's TBI prior to October 23, 2008.  As discussed above, examinations conducted prior to 2008 showed no neurological abnormalities.  The appellant's service treatment records indicate that no abnormal organic neurologic findings were found following the in-service head injury.  With respect to the post-service record, a January 1968 psychiatric examination is negative for purely neurologic abnormalities other than headaches.  Although the Veteran reported hyperhidrosis and fine tremor of fingers at a December 1972 psychiatric evaluation, no neurological abnormalities associated with the in-service head injury were found beyond headaches.  Similar findings were noted at the January 2005 VA examination.  Prior to October 23, 2008, neurologic, motor and sensory examinations were normal.  The Veteran's complaints related to headaches were purely subjective.  The Board finds that an initial 10 percent rating is warranted, in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  Absent such a diagnosis, the Board finds that a rating in excess of 10 percent is not warranted for TBI under Diagnostic Code 8045, as in effect prior to October 23, 2008.

The Board has considered whether the Veteran could be entitled to a higher disability rating for his headache symptoms under Diagnostic Code 8100 for migraine headaches, prior to October 23, 2008.  However, under Diagnostic Code 8100, a compensable disability rating is not assignable unless the Veteran experienced characteristic prostrating attacks averaging one in two months over the last several months.  The Board finds that these criteria have not been met prior to October 23, 2008.  For example, immediately after the accident, the Veteran's headaches were noted to be mild.  At the January 1968 examination, the appellant reported that he had headaches monthly, although these episodes were not found to be prostrating.  As of the December 1972 examination, the Veteran indicated that the attacks of headaches, which had bothered him in earlier times, were fading away.  In the present case, the Board finds that the evidence prior to October 23, 2008 shows less frequent and severe attacks, such that a compensable evaluation is not warranted.  


2.  Period from October 23, 2008

As noted above, the criteria for rating TBIs were revised during the pendency of this appeal, effective October 23, 2008.  See 38 C.F.R. § 4.124, Note (5).  For claims such as this one, received by VA prior to that effective date, a veteran is to be rated under the old criteria for any periods prior to October 23, 2008, but under the new criteria or the old criteria, whichever are more favorable, for any period beginning on October 23, 2008.  See VBA Fast Letter 8-36 (October 24, 2008).

Based on the evidence of record, the Board finds that for the period from October 23, 2008, a rating in excess of 10 percent is not warranted for TBI under Diagnostic Code 8045, as in effect prior to October 23, 2008, or under Diagnostic Code 8100.  As with the period prior to October 23, 2008, the most probative evidence of record indicates that the appellant did not exhibit purely neurological disabilities associated with the service-connected TBI, nor did he exhibit characteristic prostrating attacks of migraine headaches which averaged one in two months over the last several months.  The March 2009 examination, conducted for the express purpose of identifying residuals of the TBI showed no dizziness or vertigo, seizures, balance and coordination, pain, autonomic dysfunction, numbness, paresthesias, or other sensory changes, weakness or paralysis, mobility problems, sleep disturbance, fatigue, malaise, memory impairment, other cognitive symptoms, neurobehavioral change, bowel problems, bladder problems, erectile dysfunction, hearing loss, tinnitus, hypersensitivity to light or sound, vision problems, speech or swallowing difficulty, or endocrine dysfunction associated with the TBI.  He did not exhibit an eye disability due to the TBI, but rather due to a refractive error and blepharitis.  The Veteran was noted to have headaches one every two months of moderate intensity.  Although private neuropsychiatric evaluations in 2009 and 2015, and a VA examination in 2016 showed possible impaired cognitive abilities, these were associated with early dementia, possibly Alzheimer's, and were not attributed to the TBI.  Similarly, the Board notes that the Veteran reported symptoms such as dizziness, blurred vision, ringing in the ears, and a bad taste in the mouth during a 2016 VA psychiatric examination; the 2016 examination conducted for the express purpose of identifying TBI symptoms, however, indicated that the only mental, physical or neurological condition or residuals attributable to the TBI was headaches.  The Board finds that this examination is more probative as to the existence of a separate, purely neurological disability, than the Veteran's reported symptoms.  

In evaluating the Veteran's residuals of TBI under Diagnostic Code 8045 under the new criteria for the period from October 23, 2008, the Board notes that a rating in excess of 10 percent under the diagnostic code for residuals of a TBI requires a "total" evaluation to be assigned for one or more facets or a "2" to be assigned as the highest level of facet.

In this case, a level of severity of "0" has been assigned for (i) memory, attention, concentration, executive functions facet, (ii) judgment facet, (iii) social interaction facet, (iv) orientation facet, (v) motor activity facet (with intact motor and sensory system), and (vi) visual spatial orientation facet.  In this regard, the Board notes that the March 2009 and May 2016 VA TBI examinations found that there were none of these symptoms as related to the Veteran's service-connected TBI disability.  Affording the Veteran the benefit of the doubt, based on the May 2016 VA examinations, however, the Board finds that a level of severity of "1" should be assigned for subjective symptoms facet based on three or more reported symptoms that mildly interfere with work including intermittent dizziness, mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light.  In this regard, the Board notes that the May 2016 TBI examiner determined that only mild occasional headaches were related to the Veteran service-connected brain injury.  Finally, a level of severity of "1" has been assigned for neurobehavioral effects facet based findings that one or more neurobehavioral effects occasionally interfere with workplace interaction or social interaction, or both, but do not preclude them.  In this case, it was noted by the May 2016 TBI examiner that the Veteran was referred for anger management sessions.  And a level of severity of "0" has been assigned for communication facet based on the Veteran's ability to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language.  

Based on the foregoing, an overall 10 percent evaluation is warranted for the Veteran traumatic brain injury based on the highest level of severity of "1."  In this regard the Board notes that other examinations of the Veteran have indicated memory problems.  However, memory issues were associated with the Veteran's generalized anxiety disorder and possible dementia onset, and have not been attributed to the Veteran's TBI with headaches.  The Board also notes that the Veteran has been found to have anxiety symptoms in connection with his TBI.  However, these manifestations have been attributed to a distinct diagnosis of generalized anxiety disorder, and have thus been separately evaluated.  Moreover, to the extent that any such manifestations are not accounted for in the Veteran's separately rated psychiatric disorder, they do not rise to the level of neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others.

As noted above, headaches are evaluated under DC 8100, 38 C.F.R. § 4.124a, which provides for a 10 percent disability rating for characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is assigned for characteristic prostrating attacks occurring on an average once a month over the last several months.  Finally, a 50 percent disability rating is assigned for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

As of the March 17, 2009 VA examination, the Veteran was noted to have headaches "one Q 2 months, moderate intensity, last several hours, migraine type."  This evidence indicates possible characteristic prostrating attacks averaging one in 2 months over the last several months.  The May 2016 VA examination, however,  noted mild occasional headaches.  This evidence indicates at most that headaches were productive of 10 percent evaluation under Diagnostic Code 8100 as of March 2009.  As such a higher evaluation based on headaches is not warranted.  In this regard, the Board notes that a separate rating under 38 CFR 4.124a, Diagnostic Code 8100 for a distinct comorbid diagnosis of migraine headaches is not permitted if the manifestations overlap with those used to assign the evaluation of TBI under 38 CFR 4.124a, Diagnostic Code 8045.  See VA's Adjudication Procedure Manual (M21-1), Part III, Subpart iv, Chapter 4, Section G, Subsection 2.h; see also Esteban v. Brown, 6 Vet. App. 259 (1994) (separate ratings may be granted only when "none of the symptomatology for any one of [the claimed conditions] is duplicative of or overlapping with the symptomatology of the other ... conditions).

B.  General anxiety disorder.

Psychiatric disorders, to include chronic adjustment disorder, anxiety disorders, and depression disorders, are rated using the General Rating Formula for Mental Disorders (General Rating Formula).  38 C.F.R. § 4.130, Diagnostic Code 9400--9440.  A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned under the General Rating Formula for occupational and social impairment with reduced reliability and productivity.  Symptoms of such impairment include flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned under the General Rating Formula for occupational and social impairment with deficiencies in most areas such as work, school, family relationships, judgment, thinking, or mood. Symptoms of such impairment include suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty adapting to stressful circumstances (including work or a work-like setting), and an inability to establish and maintain effective relationships.

A 100 percent rating is assigned under the General Rating Formula for total occupational and social impairment. Symptoms at this level of impairment include gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of closes relatives, own occupation, or own name.

The symptoms in the General Rating Formula are not an exhaustive list, but rather are examples of the type and degree of symptoms, , that justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  It is not required that all, most, or even some of the listed symptoms be present in order to assign a particular rating. Id.; 38 C.F.R. § 4.21.  Instead, all manifested symptoms attributable to the service-connected psychiatric disorder must be considered.  38 C.F.R. § 4.126.  If these manifested symptoms, whether listed or not listed but of similar severity, frequency, and duration to those listed, are productive of the occupational and social impairment specified, then the corresponding rating is to be assigned.  Mauerhan, 16 Vet. App. at 436; Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013). 

The evidence in this case consists primarily of VA examinations dated in March 2009 and May 2016.  The Veteran's claims file was reviewed in connection with the examinations and reports.  

In March 2009, the Veteran reported irritability and anger episodes with verbal insults and withdrawal from the person or situation when exposed to these situations.  The Veteran reported sleep difficulties and frequent awakenings two or three days a week of moderate severity.  The Veteran also reported memory deficit in matters such as forgetting where he put is keys and personal matters.  These were described as severe since approximately five years prior.  Upon examination, the Veteran was clean and casually dressed.  Psychomotor activity and speech were unremarkable, attitude was irritable and affect was appropriate.  The Veteran attention was indicated to be intact and his orientation was intact as to person, time, and place.  His thought process and content was unremarkable and the Veteran was noted to have no delusions.  He was indicated to understand the outcome of his behavior and was of average intelligence.  The Veteran partially understood that he had a problem.  The Veteran was indicated to have sleep impairment that interfered with daily activity, causing irritability the next day.  The Veteran had no hallucinations, inappropriate behavior, obsessive or ritualistic behavior, panic attacks, or homicidal or suicidal thoughts.  His impulse control was fair and he was able to maintain minimum personal hygiene.  There were no problems with activities of daily living and remote, recent, and immediate memory was normal.  The Veteran was not currently employed, but not retired.  He had been unemployed since 2003.  The Veteran reported that he was fired allegedly due to poor performance and acting aggressively towards employees.  He contends that this was due to his mental disorder.  The Veteran was diagnosed with generalized anxiety disorder and assigned a GAF score of 60.  The examiner found that there was not a total occupational and social impairment due to mental disorder signs and symptoms.  The examiner found that mental disorder signs and symptoms resulted in deficiencies in judgment, thinking, family relations, work, mood or school.  In this regard, the examiner singled out irritability with ager outbursts and the need for instant gratification and poor control of impulses, annoyance with wife's decisions and over protection, and separation from work in 2003 due to aggressive behavior.  The Veteran's mood was anxious and depressed.

The May 2016 VA psychiatric examination diagnosed generalized anxiety disorder.  Symptoms were excessive anxiety and worry (apprehensive expectation), including restlessness or feeling keyed up or on edge, being easily fatigued, difficulty concentrating or mind going blank, irritability, muscle tension, and sleep disturbance.  The Veteran was noted to have four children, seven grandchildren, and had been married to his wife for 50 years.  He had been in psychiatric treatment at the VA since August 2003 with a GAF score stable at 65.  The examiner indicated that a GAF score from 61-70 indicated "[s]ome mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, has some meaningful interpersonal."  The examiner noted the Veteran's work history that included work at a restaurant, retail establishments, and for the Glidden Company in the marketing department.  The examiner noted that the Veteran claimed he was fired for alleged poor performance, but he won a suit in Federal Court.  The Veteran also worked as a minister at a church and worked his own job as a general contractor and roofing contractor.  It was noted that he helps his son 15 to 20 hours a week in a nonprofit company for the aged.  The Veteran was also noted to have TBI with mild symptoms which he reported included headaches, confusion, lightheadedness, dizziness, blurred vision, ringing in the ears, tiredness or sleepiness, a bad taste in the mouth, a change in sleep habits, behavior or mood changes, trouble with memory, concentration, attention, or thinking, loss of consciousness lasting a few seconds to minutes, sensitivity to light or sound, and nausea or vomiting.  The examiner, however, noted that a parallel neurological examination in connection with the Veteran's service-connected TBI only found headaches at the main symptom of TBI in the Veteran.  It was noted that symptoms related to the Veteran diagnosed psychiatric disorder were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  The Veteran was noted to have gaps in memory, mainly of names, and inability to make abstract interpretations of information.  On examination, the Veteran was noted to have adequate hygiene.  He was appropriately dressed, cooperative, and friendly but not overfamiliar.  He was not guarded, angry, suspicious, manipulative, or apathetic.  He had normal gait and coordination and no rapid movements, tics, mannerisms, psychomotor agitation, psychomotor retardation, hand tremors, head tremors nor dyskinesia.  Thought processes were coherent, logical and the Veteran had no loose associations, circumstantial thinking, pressure of speech, poverty of speech, blocking, flight of ideas, perseveration, echolalia, nor negativism.  Thought content had no grandiose delusions, delusions of guilt, obsessions, compulsions, phobias, feelings of guilt, self-harm ideas, no suicidal ideas, no suicidal plan, no ideas of worthlessness nor hopelessness.  Mood was not depressed, dysphoric, anxious, euphoric, irritable, elated nor grandiose.  Affect had wide range, was stable, and was normal not blunted nor flat.  The Veteran was appropriate to ideation and the Veteran had no auditory illusions, visual illusions, auditory hallucinations, visual hallucinations, tactile hallucinations, formications, command auditory hallucinations, hearing a conversing voice, and no depersonalization.  The Veteran was oriented to time, place and person and not over sedated nor stuperous.  The Veteran had excellent attention span, was not easily distractible nor inattentive, and his memory for most immediate, recent and remote events was well preserved. Memory for names was mildly impaired.  The Veteran had poor ability for abstract thinking.  He made literal, not abstract interpretations of proverbs he was familiar with.  Abstract judgement by testing is good and practical judgement according to history was good. Insight was good and the Veteran was able to discuss probable causes or stressors associated to a mental disorder.  In the interviewer's opinion, the information that the Veteran provided was not significantly distorted by misrepresentation.  

Outpatient treatment were also reviewed.  However, these records did not indicate symptoms worse than those reported in the VA examination reports. 

Based on the foregoing, the Board finds that an evaluation in excess of 30 percent is not warranted for the Veteran's service-connected generalized anxiety disorder.  In determining whether the severity, frequency, and duration of the Veteran's symptoms are similar to those enumerated in the General Rating Formula, all of his symptoms are taken into account together.  The Veteran's psychiatric symptoms were generally mild to moderate in severity for the appeal period and were similar to those listed in the General Rating Formula for a 30 percent evaluation.  Depressed mood, anxiety, and mild insomnia are examples justifying the assigned GAF scores, while depressed mood and chronic sleep impairment are listed for a 30 percent rating.  This score corresponds with some difficulty in occupational and social functioning, as noted by the indicated irritability and aggressive behavior, though generally functioning pretty well.  

A 30 percent rating, which is called for if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks though generally functioning satisfactorily, but no higher, is merited for the appeal period.  A 30 percent evaluation is based on anxiety, sleep impairment, mild memory loss, irritability, and some impaired abstract thinking.  The Veteran's symptoms, however, are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  In addition, the Global Assessment of Function (GAF) scores were indicated at between 60 and 70, indicating mild symptoms and some difficulty in social, occupational, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.  The overall evidentiary record shows that the severity of the disability most closely approximates the criteria for a 30 percent disability evaluation.  

A higher evaluation of 50 percent is not warranted unless there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Examination of the evidence does not indicate that the Veteran's symptoms rise to this level.  The Veteran had a relatively high level of vocational and social functioning and the examination reports indicated that the Veteran continues to work as a volunteer with his son at a not-profit for 15-20 hours a week.  The Veteran has also remained married to his wife of 50 years.  

In sum, the severity, frequency, and duration of the Veteran's psychiatric symptoms were similar to those listed in the General Rating Formula for a 30 percent rating for the appeal period.  Consideration has been given to reasonable doubt in determining the 30 percent evaluation.   No stage is warranted because the determination applies to the entire period it concerns.

III.  TDIU.

When a higher initial rating or higher rating is sought, entitlement to a TDIU due to the service-connected disability or disabilities involved must be considered as a component of the matter if the issue is either expressly raised by the Veteran or his representative or reasonably raised by the evidence.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).  The Veteran's level of education, special training, and previous work experience may be considered, but age and the effect of disabilities that are not service-connected may not be taken into account.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

In this case, the Veteran does not meet the numerical criteria set forth above, as he is service-connected only for generalized anxiety disorder, evaluated at 30 percent disabling, and TBI with headaches, evaluated at 10 percent disabling.  Although the Veteran does not meet the percentage standards for TDIU under section 4.16(a), it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Thus, in any case where the veteran is unemployable by reason of service-connected disabilities but has failed to meet the percentage standards discussed above, rating boards will submit the case to the Director, Compensation and Pension Service, for extra-schedular consideration under 38 C.F.R. § 4.16(b).

In this case, however, the Board finds that referral is not warranted.  Although the Veteran maintains that he became unable to work in 2003 due to irritability and anger issues, the Veteran's claims file does not indicate that he is unemployable due to service-connected generalized anxiety disorder and TBI with headaches.  The examination reports described above note that the Veteran worked in multiple occupations and currently volunteers at a non-profit 15-20 hours a week.  In addition, the May 2016 TBI examination report found that the Veteran's residual conditions attributable to a traumatic brain injury were not noted to impact his ability to work.  The examiner reported that the Veteran worked as paint sales manager, never produced absenteeism, but at times he had quit the work premises due to the headaches.  There were no cognitive or neurobehavioral effects that could interfere with his job performance.  The May 2016 psychiatric examination also found that symptoms related to the Veteran diagnosed psychiatric disorder were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  Thus, referral for extraschedular TDIU consideration is not warranted at this time.


ORDER

An initial rating in excess of 10 percent for TBI with headaches is denied.

An evaluation in excess of 30 percent for generalized anxiety disorder is denied.

Entitlement to a total rating based on individual unemployability due to service-connected disability is denied.




______________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


